Citation Nr: 1748829	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-07 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease status post tibial bypass with reversed saphenous vein graft (RSVG) and complete arteriogram, right lower extremity as secondary to service-connected status post 5th metatarsal fracture, right foot (claimed as broken right foot).

2.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence (peripheral vascular disease).

3.  Entitlement to special monthly compensation based on aid and attendance or housebound status. 

4.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  

5.  Entitlement to a rating in excess of 10 percent for left lower extremity decreased range of motion.

6.  Entitlement to a rating in excess of 10 percent for residuals, status post 5th metatarsal fracture, right foot, with degenerative arthritis.

7.  Whether new and material evidence has been received to reopen the claim of service connection for a left foot condition.

8.  Whether new and material evidence has been received to reopen the claim of service connection for right foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970 and additional periods of active duty for training in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The claims were previously before the Board.  In December 2016, the Board remanded the claims on appeal.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in June 2017.  There has been substantial compliance with the Board's remand directives regarding the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hearing loss and assigned an initial 20 percent disability rating.  In a separate January 2017 rating decision, the AOJ granted an increased 10 percent rating for the Veteran's service-connected left lower extremity decreased range of motion effective October 11, 2016, continued the 10 percent rating for the service-connected status post 5th metatarsal fracture, right foot, and declined to reopen the claims for service connection for a left foot condition and right foot drop as secondary to the service connected residuals, status post 5th metatarsal fracture, right foot.  The Veteran filed a timely notice of disagreement (NOD) to the January 2017 rating decisions.  To date, a statement of the case (SOC) has not been issued. 

In the January 2017 NOD, the Veteran indicated that he was seeing shadows and suffered from a mental disorder with trouble thinking, talking, and forgetting. The Board denied entitlement to service connection for PTSD in the December 2016 decision. The Veteran did not appeal the December 2016 decision. To the extent the Veteran intends to raise a new claim for benefits, he is advised that such a claim must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The issues of entitlement to increased ratings for bilateral hearing loss, left lower extremity decreased range of motion, and residuals, status post 5th metatarsal fracture, right foot, with degenerative arthritis as well as whether new and material evidence has been received to reopen the claims of service connection for a left foot condition and right foot drop are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A medical nexus does not exist between a current diagnosis of a peripheral vascular disease and an in-service incurrence; peripheral vascular disease did not manifest within one year of separation of service; continuity of symptomology since separation from service has not been established; and peripheral vascular disease is not proximately due to or aggravated by a previously service-connected disability to include status post 5th metatarsal fracture, right foot. 

2.  A temporary total disability rating based on the need for convalescence is not warranted for a disorder that is not service-connected.

3.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; is not medically housebound and does not have a factual need for aid and attendance demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The criteria for a temporary total rating based on the need for convalescence have not been met. 38 U.S.C.A. §§ 5107, 7104 (West 2014); 38 C.F.R. § 4.30 (2016).

3.  The criteria for entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound are not met.  38 C.F.R. § 1114 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private medical records, Board hearing transcript, VA examinations dated in September and November 2009, and the statements of the Veteran.  Pursuant to the December 2016 Board remand, additional VA treatment records were obtained and the Veteran was afforded VA examination and opinions in January and June 2017.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Therefore, there has been compliance with the Board's prior remand directives regarding the claims decided herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claims.

Peripheral vascular disease

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In this case, peripheral vascular disease is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral vascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

At issue is whether the Veteran is entitled to service connection for peripheral vascular disease of the right lower extremity.  Unfortunately, the weight of the evidence indicates that the Veteran's peripheral vascular disease is not related to a period of service or caused or aggravated by a service-connected disability to include diabetes and ischemic heart disease.

The Veteran's service treatment records were silent for reports of or treatment for peripheral vascular disease of the right lower extremity.  During the Veteran's October 1969 separation examination, his vascular system was evaluated as normal.

According to the November 2009 Arteries and Veins VA examination report, the Veteran's peripheral vascular disease of the right lower extremity began in September 2009.  

The examiner explained that peripheral vascular disease is not caused by the 5th metatarsal fracture, noting that there is not medically plausible reason that these two conditions can be related.  Rather, he stated that the Veteran has a healed 5th metatarsal fracture from 1968 that in no way can be related to peripheral vascular disease.

In a December 2014 opinion, an inadequate rationale was provided for the opinion that the Veteran's vascular disease is less likely than not due to or permanently aggravated by his 5th metatarsal fracture.

The Veteran was afforded another VA examination in January 2017.  That examiner opined that the Veteran's vascular condition is less likely than not proximately due to or aggravated by metatarsal fracture of the right foot, based on review of medical records and the examination.  He noted that there is no evidence fracture caused or worsened this condition.  He further state that vascular condition including peripheral vascular disease is more likely than not due to independent factors. 

Another opinion was obtained in June 2017.  That examiner acknowledged the Veteran's lay statements, as well as the in-service right metatarsal fracture and the Veteran' other service-connected disabilities of depression, bilateral hearing loss, and left lower extremity decreased range of motion.  She opined that it is less likely than not that the Veteran's claimed peripheral vascular disease, status post tibial bypass with RSVG and complete arteriogram, right lower extremity is related to and/or was aggravated by his service-connected status post 5th metatarsal fracture, right foot.  

She noted that following review of the cardiovascular history, in September 2009, approximately 39 years after service, the Veteran underwent a right Femoral-Popliteal Bypass secondary to long-standing and progressive peripheral arterial vascular disease at the Nashville VAMC.  Clinically, the Veteran had claudication on walking between 25 and 100 yards and diminished pulse, right extremity associated with coronary and peripheral artery disease.  Therefore,  she opined that it is as least as likely as not that the Veteran's complicated medical history relates to and aggravates his progressive vascular status.  However, she further indicated that current internal medicine, podiatric and vascular literature lacks sufficient objective medically-based, clinical evidence to support a nexus between an un-complicated healed stress fracture of the 5th metatarsal, right foot in 1968 and the development of peripheral arterial occlusive disease approximately 39 years thereafter. 

Regarding active service, the examiner noted that the initial clinical evaluation and subsequent follow-up visits following the 1968 stress fracture of the metatarsal right foot were negative for any vascular and/or neurovascular compromise.  The February 1969 follow-up examination and radiographs confirmed full healing.  Thereafter, all interim medical records and the October 1969 separation examination were silent for complaints, diagnosis, treatment, re-injury and/or events related to chronicity and continuity of any residuals related to the healed 5th metatarsal fracture event.  Therefore, she opined that it is at least as likely as not that the fifth metatarsal stress fracture healing process was an uncomplicated, acute, self-limited and transient event without any signs and symptoms related to vascular compromise and/or neurovascular complications.  

Here, the weight of the evidence indicates that the Veteran is not entitled to service connection for peripheral vascular disease of the right lower extremity.  The Veteran does not meet the basic criteria for service connection, because the Veteran's treatment records are silent for an in-service incurrence of vascular disease; and there is no competent medical opinion of record linking the Veteran's current peripheral vascular disease to a period of service.  The Veteran does not argue otherwise.  

The Veteran does not meet the criteria for statutory presumptions of chronic diseases either.  The Veteran's peripheral vascular disease did not manifest within one year of separation of service, because the Veteran's vascular system was evaluated as normal upon separation of service; and there are no contemporaneous treatment records within one year of separation of service memorializing a diagnosis of peripheral vascular disease.  The continuity of symptomatology does not exist since separation of service, because the record is silent for reports of, treatment for, or even a diagnosis of peripheral vascular disease until 2009, decades after separation from service.

Finally, the Veteran does not meet the criteria of secondary service connection due to his service-connected status post 5th metatarsal fracture, right foot.  Competent medical opinions of record indicate that the Veteran's peripheral vascular disease is not caused or aggravated by his service-connected status post 5th metatarsal fracture, right foot. 

As the November 2009, January 2017, and June 2017 VA examiners' opinions, when read in conjunction, considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to those opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the November 2009, January 2017, and June 2017 VA examiners' opinions, which provided detailed rationales for the conclusions reached are highly probative. 

The Board has also considered the Veteran's statements asserting a nexus between his peripheral vascular disease and his status post 5th metatarsal fracture, right foot.  See e.g. May 2014 Board hearing transcript.  In this case, there is no evidence that the Veteran is medically qualified to render an opinion as to the etiology of any current peripheral vascular disease.  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  There is also no competent medical evidence of record relating the Veteran's peripheral vascular disease and status post 5th metatarsal fracture, right foot. 

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between peripheral vascular disease and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation or continuity of symptoms since separation of service.  Additionally, the Veteran's peripheral vascular disease was not caused by or aggravated by the Veteran's service-connected disabilities to include his status post 5th metatarsal fracture, right foot.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for peripheral vascular disease is denied.

Temporary Total Rating Based on Convalescence

The Veteran has also claimed entitlement to a temporary total evaluation total disability based on a period of convalescence for his peripheral vascular disease following a tibial bypass with reversed saphenous vein graft and complete arteriogram of the right lower extremity.  See 38 C.F.R. § 4.30(a) (2016).  A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. Id. 

However, for the reasons stated above, the Veteran is not service connected for his peripheral vascular disease.  Accordingly, he cannot receive compensation under § 4.30 for the period of convalescence that resulted from his peripheral vascular disease status post tibial bypass with reversed saphenous vein graft (RSVG) and complete arteriogram.  In other words, as the Veteran did not meet an essential legal requirement under the governing regulation (i.e., that the treatment in question must have been for a service-connected disability), he has not presented a claim upon which relief can be granted.  In such cases where the law is dispositive of the claim, as is the case here, the claim must be denied as a matter of law, because of the absence of legal merit or lack of entitlement under the law.  The appeal is accordingly denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994),

Special Monthly Compensation

Special monthly compensation is payable at a specified rate if a VA claimant, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The criteria for determining that a VA claimant is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a).  Those criteria include: (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a).

Being "bedridden" will also be a proper basis for finding that a VA claimant is in need of regular aid and attendance.  The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed.  However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient.

In this case, the appellant has testified that he is in need of aid and attendance; however; this need is related to a nonservice-connected disorder for which he has been seeking service connection in this appeal.  According to the September 2009 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, he has difficulty because of his peripheral vascular disease and associated right lower extremity weakness.  His hearing loss, depression, left lower extremity weakness, and status post 5th metatarsal fracture, right foot, are not themselves conditions enumerated under the criteria for establishing the need for aid and attendance and he has not asserted that these conditions have rendered him housebound or bedridden.  Accordingly, the Board concludes that, at no time pertinent to this appeal have the criteria for special monthly compensation been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for peripheral vascular disease status post tibial bypass with RSVG and complete arteriogram, right lower extremity, to include as secondary to service-connected status post 5th metatarsal fracture, right foot, is denied

A temporary total evaluation because of treatment for a service-connected condition requiring convalescence (peripheral vascular disease) is denied.

Special monthly compensation based on aid and attendance or housebound status is denied. 


REMAND

As noted above, in the January 2017 rating decisions, the AOJ granted service connection for bilateral hearing loss and assigned an initial 20 percent disability rating and granted an increased 10 percent rating for the Veteran's service-connected left lower extremity decreased range of motion effective October 11, 2016, continued the 10 percent rating for the service-connected status post 5th metatarsal fracture, right foot, and declined to reopen the claims for service connection for a left foot condition and right foot drop as secondary to the service connected residuals, status post 5th metatarsal fracture, right foot.  The Veteran filed a timely NOD to the January 2017 decisions.  To date, an SOC has not been issued.  The Board is required to remand the case for issuance of the SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of increased ratings for bilateral hearing loss, left lower extremity decreased range of motion, and residuals, status post 5th metatarsal fracture, right foot, with degenerative arthritis as well as whether new and material evidence has been received to reopen the claims of service connection for a left foot condition and right foot drop.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


